F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                              FEB 6 2004
                                 TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                  Clerk

 JACK RIGSBY, SR.,

          Plaintiff-Appellant,

 v.                                                        No. 03-3207
                                                            (D. Kan.)
 UNITED STATES OF AMERICA,                        (D. Ct. No. 02-CV-3173-JTM)

          Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before TACHA, Chief Circuit Judge, and PORFILIO and BRORBY, Senior
Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




      *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      Jack Rigsby, Sr., a federal inmate appearing pro se, appeals the district

court’s dismissal of his complaint under Federal Rule of Civil Procedure 12(b)(1)

for lack of subject matter jurisdiction pursuant to 28 U.S.C. § 2680(c). Mr.

Rigsby’s complaint asserts a cause of action for lost property under 28 U.S.C.

§ 1346(b)(1) of the Federal Tort Claims Act. We affirm the district court’s

dismissal for lack of subject matter jurisdiction.



      In his complaint, Mr. Rigsby alleged federal prison officials caused the loss

of his personal property when they packed, inventoried or placed it in a locker

while he was in detention. After reviewing the federal government’s motion to

dismiss and Mr. Rigsby’s reply thereto, the district court issued an order granting

the government’s motion to dismiss. In so doing, the district court concluded it

lacked subject matter jurisdiction under 28 U.S.C. § 2680(c), which provides an

exception to the waiver of sovereign immunity under the Federal Tort Claims Act.

Specifically, the district court determined the exception applied because Mr.

Rigsby’s claim: 1) arose from the detention of goods by prison employees, 2)

who are law enforcement officers within the meaning of the exception.



      Mr. Rigsby appeals the dismissal, claiming: 1) the district court’s ruling is

contrary to the congressional intent behind the Federal Tort Claims Act and


                                          -2-
Supreme Court decisions; 2) the district court incorrectly ruled prison employees

meet the definition of “law enforcement officers” within the meaning of the

exception outlined in 28 U.S.C. § 2680(c); and 3) the law of this circuit and

others is contrary to Federal Bureau of Prison policy and the Code of Federal

Regulations.



      A court may only exercise jurisdiction when specifically authorized to do

so. See Castaneda v. INS, 23 F.3d 1576, 1580 (10th Cir. 1994). We review de

novo both a dismissal for lack of subject matter jurisdiction, see U.S. West Inc. v.

Tristani, 182 F.3d 1202, 1206 (10th Cir. 1999), cert. denied, 528 U.S. 1106

(2000), and rulings on sovereign immunity and the applicability of an exception to

the Federal Tort Claims Act, see Steele v. Federal Bureau of Prisons, ___ F.3d

___, ____, 2003 WL 23019855 at *8 (10th Cir. Dec. 29, 2003). The Federal Tort

Claims Act, under 28 U.S.C. § 1346(b)(1), waives the federal government’s

immunity from certain tort claims. See Elder v. United States, 312 F.3d 1172,

1176 (10th Cir. 2002). An exception to this waiver of sovereign immunity exists

under 28 U.S.C. § 2680(c) for any claim arising from the detention of any goods

or merchandise by any “law enforcement officer.” See Hatten v. White, 275 F.3d

1208, 1210 (10th Cir. 2002). This court has clearly determined prison employees

are “law enforcement officers” within the meaning of 28 U.S.C. § 2680(c). See


                                         -3-
Steele, ___ F.3d at ___, 2003 WL 23019855 at *8; Hatten, 275 F.3d at 1210.

This determination comports with the broad interpretation given by other circuit

courts to the term “law enforcement officer” within the meaning of § 2680. See

United States v. Bein, 214 F.3d 408, 415 (3d Cir. 2000) (and cases cited therein),

cert. denied, 534 U.S. 943 (2001).



      With these standards in mind, we have reviewed the pleadings, Mr.

Rigsby’s brief on appeal, and the district court’s decision, considering them in

light of the applicable law. The district court issued a comprehensive and well-

reasoned decision, which 1) clearly comports with the law in this circuit that

prison employees meet the definition of law enforcement officers within the

meaning of § 2680, and 2) correctly concludes it lacked subject matter

jurisdiction under that statute, because no sovereign immunity was waived. See

Steele, ___ F.3d at ___, 2003 WL 23019855 at *8; Hatten, 275 F.3d at 1210.



      Despite Mr. Rigby’s contentions otherwise, he fails to provide a persuasive

argument the district court’s ruling is somehow contrary to the congressional

intent behind the Federal Tort Claims Act or a Supreme Court decision.

Moreover, even if his argument was persuasive, this panel is required to follow

circuit precedent, absent en banc reconsideration or a superseding contrary


                                         -4-
decision by the Supreme Court. See United States v. Hernandez-Rodriguez, 352

F.3d 1325, 1333 (10th Cir. 2003). Neither condition for disregarding circuit

precedent is presented here.



      Finally, we reject Mr. Rigby’s assertion the law of this circuit is contrary to

Federal Bureau of Prison policy and the Code of Federal Regulations. In support,

he points out that the Federal Bureau of Prisons told him to file a lawsuit in the

district court if he was dissatisfied with the agency’s decision denying his

property claim, which he now asserts establishes his right to file a suit in federal

district court. Because we have previously addressed and rejected the same

argument on appeal, we decline to address it here. See Steele, ___F.3d at ___,

2003 WL 23019855 at *8.



      For substantially the same reasons contained in the district court’s May 22,

2003 Order, and for the reasons stated herein, we AFFIRM the district court’s

dismissal of Mr. Rigby’s complaint for lack of subject matter jurisdiction. The

mandate should issue forthwith.


                                        Entered by the Court:


                                        WADE BRORBY
                                        United States Circuit Judge

                                          -5-